Citation Nr: 0301648	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  00-14 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for sacralization of the fifth lumbar vertebra.

(The reopened claim of entitlement to service connection 
for sacralization of the fifth lumbar vertebra will be the 
subject of a later decision.  In addition, the issues of a 
neck disability to include nerve damage, eye condition, 
and an increased (compensable) rating for a traumatic cyst 
of the right epididymis will also be the subjects of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
April 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating 
decision form the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In light of the action taken below, the Board is 
undertaking additional development with respect to the 
reopened claim of service connection for sacralization of 
the fifth lumbar vertebra, pursuant to authority granted 
by 38 C.F.R. § 19.9 (a)(2) (2002).  The Board is also 
undertaking additional development on the issues of 
service connection for a neck disability to include nerve 
damage, eye condition, and an increased (compensable) 
rating for a traumatic cyst of the right epididymis, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  Service connection for sacralization of the fifth 
lumbar vertebra was denied by an unappealed rating 
decision dated in September 1962.

2.  The additional evidence with regard to the claim to 
reopen the issue of entitlement to service connection for 
sacralization of the fifth lumbar vertebra is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for sacralization of the fifth lumbar 
vertebra is new and material, and therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for sacralization of the fifth lumbar 
vertebra was denied by an unappealed rating decision dated 
in September 1962 on the basis that it was a 
constitutional or developmental abnormality and not a 
disability under VA law.  Prior unappealed rating 
decisions are final, and may be reopened only upon the 
receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  38 U.S.C.A. §§ 5108, 7105.  Title 38, Code of 
Federal Regulation, Section 3.156(a) states that new and 
material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with 
evidence previously assembled, "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The evidence received subsequent to September 1962, 
consists of additional VA and private medical records, and 
the testimony of the veteran before the Board.  The 
veteran testified at a videoconference hearing before the 
Board in January 2003, that he sustained a back injury in 
combat in Europe during World War II.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Additionally, current medical 
evidence documents findings of degenerative disc disease 
of the lumbar spine, as well as a paracentral disc 
herniation of the lumbar spine.  This evidence is neither 
cumulative nor redundant, and, in connection with evidence 
previously assembled is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

As new and material evidence has been received since the 
September 1962 rating decision with regard to the 
veteran's claim of entitlement to service connection for 
sacralization of the fifth lumbar vertebra, the claim is 
reopened and the appeal, to this extent only, is granted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  The Board has 
considered this new legislation with regard to the issue 
of whether new and material evidence has been submitted.  
Given the favorable action in this decision, that no 
further assistance in developing the facts pertinent to 
that limited issue is required at this time.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for 
sacralization of the fifth lumbar vertebra, and to that 
extent only, the claim is allowed.



		
	JOY A. MCDONALD 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

